Citation Nr: 9922458	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder due to sexual assault or trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his wife


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
for additional proceedings following the issuance of an order 
by the U. S. Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") which vacated an October 
8, 1996, Board decision wherein it was held that post 
traumatic stress disorder was not incurred in active military 
service.  In that decision the Board relied significantly on 
the Court's holding in Moreau v. Brown, 9 Vet.App. 389 
(1996), that medical statements which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service do not comprise the requisite credible evidence of 
a stressor.  The provisions of VA Adjudication Procedure 
Manual, M21-1, Part III, par. 5.14c, setting forth special 
evidentiary procedures for claims of service connection for 
PTSD based on personal assault, were in effect at the time of 
the Board's October 1996 decision, but were not addressed 
therein.

The Court's November 1998 order granted the Motion for Remand 
and to Stay Further Proceedings filed by the Secretary of 
Veterans Affairs (Secretary) (appellee), which asserted, that 
in the absence of any discussion of the relevant portions of 
M21-1, the Board's October 1996 decision did not contain a 
complete analysis of the credibility and probative value of 
the evidence of record in light of all governing law and 
regulatory criteria.  On remand the Board was directed to 
apply the guidelines for special evidentiary procedures for 
claims of service connection for PTSD based on personal 
assault, to the facts of this case.  A copy of the 
Secretary's motion has been inserted into the claims folder.  

The appellant's original appeal to the Board was from a 
December 23, 1992, rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for a nervous disorder.  A hearing was 
held on August 14, 1996, in Washington, D.C., before Steven 
L. Cohn, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b)(West 1991).  At the time of his hearing before the 
Board the veteran narrowed his claim to service connection 
for post traumatic stress disorder.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  It is as likely as not that the veteran has post 
traumatic stress disorder related to a claimed assault 
sustained during service. 


CONCLUSION OF LAW

Post traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During service, the veteran was admitted to the hospital in 
January 1968, after he attempted suicide by superficially 
slashing his wrist.  It was reported that previously in 
December 1967, he had been referred for an evaluation after 
he became drunk over the Thanksgiving holiday.  While 
hospitalized, the veteran stated that he had never intended 
to commit suicide in service, although he had told a friend 
that he might slit his throat, at a time when he was grossly 
intoxicated and not meaning what he said.  The veteran also 
told a staff member that the only thing he wanted was to die, 
because he had no reason to leave.  At that time he was 
started on medication on the assumption that he was more 
depressed than was superficially evident.  During his 
admission the veteran was unable to provide an explanation 
regarding why he cut his wrists.  He refused to discuss his 
suicidal gesture, which it was believed, stemmed from his 
inability to trust the interviewer and because he was very 
fearful of the hospital setting.  

The veteran was transferred to the Philadelphia Naval 
Hospital for further evaluation with a diagnosis of schizoid 
personality with depressive features.  It was reported that 
the veteran was much more out-going after his parents had 
visited and that he subsequently functioned well on the 
treatment unit.  After the veteran was transferred to the 
open unit, he went on unauthorized absence.  Eventually, he 
was apprehended and was admitted to the Charleston Naval 
Hospital, where it was reported that he adjusted and 
socialized well.  He was transferred back to Philadelphia 
with a diagnosis of schizophrenic reaction, chronic, 
undifferentiated type.  In recounting his past history, the 
veteran stated that before he entered the service, he had 
attempted suicide by taking an overdose of sleeping pills.  
At that time he saw a psychiatrist for three months, but 
stopped when he got fed up with all of his questions.  He 
further reported that he had no real difficulties in the 
service, except that he had some problem talking with and 
meeting new people, and that he felt pushed around at his 
last duty station.  After an adequate period of observation 
and treatment, the veteran's diagnosis was changed to 
schizoid personality, severe, manifested by social isolation, 
long-standing borderline flattened affect, emotional 
constriction, difficulty in communicating with others, ideas 
of reference, marked tension and a tendency towards 
despondency, suicidal ideas and acts.  He was recommended for 
discharge from the service.

In August 1992, the veteran filed a claim for service 
connection for nerves which he reported began in 1968.  When 
he underwent VA examination for mental disorders in October 
1992 the veteran reported that he had no memory of military 
service but did remember that he was unable to conform to the 
standards of boot camp and quit in 1968.  His chief complaint 
at that time was memory difficulties and he noted he had been 
depressed for a long time.  The veteran admitted suicidal 
thoughts without plans.  He indicated that he had undergone a 
back fusion the previous year and was scheduled for further 
surgery.  The diagnosis was history of dysthymic disorder, 
rule out schizoid personality disorder, rule out hysterical 
conversion reaction, rule out seizure disorder.

The veteran testified at his June 1993 hearing that he 
experienced a traumatic event during the service which he did 
not want to discuss.  He stated that his discussion of this 
event could be found within reports from VA treatment that he 
had begun to receive during the previous year.  These VA 
treatment records, which began in September 1992, were 
received.  They included an October 1992 clinic notation that 
it was believed that the veteran had psychogenic amnesia and 
that he did not remember his military service.  He was 
diagnosed with dysthymia, early onset, secondary type.  In 
December 1992, it was noted that the veteran's wife called 
and indicated that he had begun to remember aspects of a 
traumatic event from his military service.  Over the course 
of several months, he reported that he recalled standing 
alone in the locker room wearing boxer shorts; that he was 
grabbed from behind; and that after he was released, he sat 
on the toilet and excreted considerable blood and semen, and 
his anus was sore.  He indicated that these memories were 
triggered by a movie that he saw, in which a little boy was 
raped.  After this inservice incident occurred, the veteran 
believed that he had reported the assault to medical 
personnel in the Navy and that he was present at a hearing.  
Throughout this period of treatment, the veteran carried a 
diagnosis of schizoid personality/dysthymia.  

Also of record is a VA medical statement dated in January 
1993 indicating that on review of the veteran's file the 
examiner was not satisfied that the reason for the veteran's 
wrist slitting and excessive drinking had been adequately 
investigated in service.  It was noted that "repressed 
material" was coming out in therapy that was considered 
likely to provide new evidence for service connection for 
psychiatric disorder. 

In August 1993 the veteran was diagnosed with post traumatic 
stress disorder which the VA examiner related to the 
inservice incident of rape by four men.  The veteran was to 
be transferred to a VA hospital.  The VA hospital report is 
of record.  It was noted that the veteran had a history of 
more than twenty years of depression which he related 
following an incident of rape in the service.  The diagnosis 
was Axis I: panic disorder.

In February 1994, Clancy D. McKenzie, M.D., a private medical 
doctor, noted that the veteran stated that he was raped 
during the service; that he had significant amnesia for the 
events that occurred; and that he indicated that he became 
suicidal after the incident.  According to the veteran, a few 
months after he underwent back surgery in 1991, he began to 
experience nightmares which caused him to recall the 
inservice incident.  He stated that he felt very depressed 
and had obsessive compulsive habits of washing his hands 25 
times per day and spending long periods of time in the 
shower.  The veteran's wife indicated that these traits 
became pronounced after his back surgery, before which he had 
some degree of excessive hand washing.  In addition to his 
obvious discomfort in relating the experience, the veteran's 
description of the rape was sufficiently detailed to cause 
the examiner to believe his reports.  In addressing the 
diagnostic criteria for PTSD, the examiner indicated that the 
events surrounding the alleged rape were outside the range of 
usual human experience and that which would be markedly 
distressing to almost anyone.  He reported that the frequent 
long showers and hand washing rituals were compulsive 
attempts to counter the post-rape feelings of uncleanness.  
The examiner indicated that the veteran had extreme symptoms 
related to his traumatic experience from the service and that 
his post-traumatic stress disorder carried symptoms related 
exclusively to the traumatic inservice experience.  He noted 
that this inservice experience was immediately followed by 
many months of hospitalization, which was evidence that his 
sickness was precipitated by the experience and that his 
present illness was related to the illness that he had at 
that time.  The examiner indicated that even though the 
veteran had been given a diagnosis of schizoid personality, 
it would be most unusual to be hospitalized for many months 
as a result of a personality disorder.  He reported that the 
veteran's amnesia was consistent with extreme PTSD as well as 
with a nervous breakdown, such as major depression with 
psychotic features or a schizophrenic disorder.  He stated 
that the veteran currently had PTSD, which was caused by the 
traumatic experience and was related to the hospitalization 
when he was in the service. 

Dr. McKenzie drafted a March 1994 addendum, after he reviewed 
the April 1968 discharge summary and the January 1968 
clinical record.  He indicated that the inservice 
hospitalization was incongruous with the diagnosis of a 
personality disorder.  He indicated that the seclusiveness 
and unwillingness to talk that was shown, was consistent with 
the veteran's inability to speak about the traumatic 
experience for nearly a quarter of a century and was also 
consistent with difficulty in confiding with people in 
general.  He noted that during the last inservice examination 
it was reported that he may have been more depressed than 
superficially obvious and that there was no testing for 
memory.  He indicated that amnesia was profound for most of 
the time in the hospital, and that it was not related to 
alcohol intake.  He reported that the degree of amnesia was 
consistent with psychosis or severe PTSD.  The examiner 
indicated that he didn't have the records from the Charleston 
Naval Hospital, but agreed with its diagnosis of a psychotic 
process.  He concluded that in his opinion, to a reasonable 
degree of medical certainty, that an acute psychotic process 
was precipitated while the veteran was in the service, which 
required three months of hospitalization and that the illness 
that was precipitated was consistent with the major 
depression and post traumatic stress disorder that he 
currently displayed.

Additional VA records included an April 1994 report in which 
PTSD was shown for Axis I diagnosis.  For Axis IV, the 
examiner noted that the veteran was raped during the service.  
In an August 1994 report, the VA psychologist who had treated 
the veteran since October 1992, indicated that he believed 
that the inservice diagnoses of schizoid personality and 
depression were secondary to rape; that the veteran currently 
suffered from depression and PTSD; and that the rape was 
psychologically distressing and outside the range of usual 
human experience.  In December 1994, he indicated that the 
veteran was raped during the service and that his service 
medical records clearly indicated depression which followed 
this incident, with a suicidal gesture.  He provided an 
impression of PTSD, chronic with depressive features.

After treating the veteran since November 1995, a private 
psychiatrist, Pablo D. Villafuerte, M.D., reported in July 
1996 that his diagnosis was post traumatic stress disorder, 
as well as major depression and generalized anxiety disorder, 
as a result of rape in service.  He indicated the veteran's 
severe psychiatric problems stemmed from his sexual assault 
during service, in 1967.  The doctor reported that throughout 
the years the veteran had developed very difficult symptoms 
which continued to persist.

At the August 1996 hearing that was conducted before the 
Board in Washington, D.C., the veteran testified that he had 
not attempted suicide before entering service and that the 
incident that was noted in his service medical records, 
involved a childhood dare in which he took one Valium pill, 
which had been misconstrued by his mother.  He stated that 
after the service he had nightmares during the 1970's and 
1980's, the significance of which he did not understand 
because they only related to pieces of the inservice 
incident.  He stated that it was not until 1992, that he even 
remembered that he was in the service, when he was laid-up 
after back surgery and saw television coverage of the Persian 
Gulf War.  He stated that service documents brought back 
memories of the event and that he would get upset if he were 
approached from behind or if the boss closed the door.  He 
indicated that although he did not have extensive recall of 
boot camp he believed that it went fairly well.  The veteran 
also indicated that he got along well on the San Joaquin 
prior to the assault.  Immediately after the assault he 
reportedly began drinking to excess and trying to commit 
suicide in other ways which included taking approximately 300 
aspirins.  He did not know who his assailants were and 
worried about another assault.  Although he reported the 
incident to a corpsman on the ship the veteran did not 
believe that any record was made of the attack.  Eventually 
he took a knife from the Chief Petty Officers' Mess with the 
intention of cutting his throat, but was found out by other 
men who took it from him.  As a result of that incident the 
veteran was brought before a Captain's Mast and sentenced to 
perform extra duties cleaning the bilge.  Immediately after 
the hearing the veteran slit his wrists and was hospitalized.  
While in the hospital he did not reveal the assault to anyone 
because a sailor named Baldwin had visited him warning that 
the assailants would retaliate if the veteran reported the 
incident.  He felt that he had blocked memory of the event 
until it was triggered by back surgery many years later.  He 
continued to drink heavily after separation from service.  
The veteran said he had no friends.  He avoided crowded areas 
and was frightened when he was hospitalized on a locked ward 
with other male patients who were not supervised.  His wife 
testified that since she became reacquainted with the veteran 
in approximately 1980, he always had nightmares which became 
more pronounced after he underwent back surgery.  She 
reported the veteran had participated in normal teenage 
social events in high school.  His wife noted that the 
veteran engaged in odd repetitive behavior, and had exhibited 
great difficulty in telling her about the assault in service, 
when he began therapy many years after the event occurred.  
After the veteran recovered his memories of the attack in 
service, he and his wife lost track of friends with whom they 
had previously socialized.  His sister testified that the 
veteran was a normal, happy teenager to her knowledge, but 
was withdrawn after he returned from the service. 

Received at the Board in June 1999, with a waiver of initial 
review by the RO, was an additional statement signed by 
Dr. McKenzie, who identified himself as a Level IV 
Psychiatric Consultant to VA.  In the statement dated in 
January 1999 the doctor reaffirmed his opinion that the 
veteran has PTSD as result of sexual assault in service.  
Also noted were two additional diagnoses: chronic 
undifferentiated schizophrenia, which was also considered to 
result from the inservice rape, and major depression 
considered to be related to PTSD.  


Entitlement to Service Connection for Post Traumatic Stress 
Disorder Due to Sexual Assault or Trauma.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is so in light of a diagnosis of PTSD in 
the file, presumed-to-be credible history of a stressor as 
related above, and medical evidence which indicates a link 
between the alleged inservice stressor and PTSD.  See King v. 
Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  Additionally, there is no indication that 
there are unobtained records which are available and which 
would aid a decision in this case.  Accordingly, we conclude 
that the record is complete and that there is no further duty 
to assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a). 

The first element of the PTSD claim, is satisfied in this 
case, by the multiple medical diagnoses which are of record.  
With regard to the second element of the claim, if it is 
determined that a claimant was engaged in combat, lay 
testimony from the claimant regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible.  However, if a claimant did not 
engage in combat, or if, as in this instance, the claimed 
stressor is not related to combat, the claimant's testimony 
generally is not sufficient proof without credible 
corroborating evidence. Moreau V. Brown, 9 Vet.App. at 394.  
In the Moreau case, relied upon in the Board's October 1996 
decision, the Court also held that medical statements which 
accept a claimant's reports as credible and relate his PTSD 
to events experienced in service do not comprise the 
requisite credible evidence of a stressor.

Nevertheless, in the recent case of Patton v. West, No. 97-
828, slip op. at 11 (U.S. Vet. App. Mar. 30, 1999) the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet.App. 128 
(1997); Moreau v. Brown, 9 Vet.App. 389 (1996).  With regard 
to personal assault cases, the Court pointed out that "VA 
has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis." Id. citing Manual M21-1, Part III,  5.14c (8), 
(9).  "To that extent, the above categorical statements . . 
. are not operative." Id.  

The provisions of VA Adjudication Procedure Manual, M21-1 
cited by the Court in Patton, provide special evidentiary 
procedures for PTSD claims based on personal assault which 
were established in February 1996 in Manual M21-1, Part III, 
 5.14(c) (Feb. 20, 1996).  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet.App. 393 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997). 

MANUAL M21-1, Part III,  5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an inservice stressful incident.  Such 
documentation includes testimonial statements from confidants 
such as family members or clergy, as well as evidence of 
behavioral changes to include lay statements describing 
episodes of depression, panic attacks, or anxiety without 
identifiable reasons, evidence of substance abuse, changes in 
performance evaluations, increased disregard for military and 
civilian authority, obsessive behavior, and unexplained 
social behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  

The Court in Patton went on to note that the Manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in  38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  

It is clear in the instant case that the veteran's claimed 
stressor is not related to combat, but is instead related to 
an alleged personal assault.  In this regard the record 
reveals that the VA psychologist who treated the veteran from 
October 1992 to December 1994 concluded that the 
contemporaneous psychiatric diagnoses noted in the service 
medical records were actually secondary to rape, followed by 
a suicidal gesture.  Similarly, the private medical examiner, 
Dr. McKenzie, who interviewed the veteran in February 1994 
was convinced of the credibility of the veteran's reports of 
sexual assault in service after review of the record.  He 
based this conclusion on evidence of amnesia reflected in 
service medical records, as well as the length of 
hospitalization following the suicidal gesture in service, 
the postservice evidence of compulsive behavior, the highly 
detailed account of rape related by the veteran and his 
obvious discomfort in describing the incident.  After 
treating the veteran for several years Dr. Villafuerte also 
indicated his opinion that the veteran's suicide attempt in 
service resulted from shock, denial, fear and depression 
related to sexual assault.  His diagnosis was post traumatic 
stress disorder, as well as major depression and generalized 
anxiety disorder, as a result of rape in service.  

In view of the foregoing, the Board finds that when any doubt 
is resolved in the appellant's favor, the record reflects 
multiple medical opinions, by both VA and non VA clinicians, 
reflecting interpretation of contemporaneous medical records 
and additional secondary evidence of behavioral changes in 
relationship to the current medical diagnosis, which 
sufficiently corroborates the claimed stressor in accordance 
with the provisions of Manual M21-1, Part III, 5.14c (8), 
(9).

With regard to the final element of proof, medical evidence 
which establishes a link between the current symptomatology 
and the corroborated stressor, the inquiry involves whether 
sexual assault during service was a specific basis for the 
current symptomatology identified in the medical reports.  
The medical evidence reveals that the appellant's 
psychiatrists and  psychologists explicitly based his 
diagnosis on the available records, citing behavioral 
indications of sexual assault and trauma during service as 
the cause of his current psychiatric symptoms.  In view of 
the foregoing, and inasmuch as the medical evidence of record 
reveals no contrary opinion or findings with regard to the 
precipitating cause of PTSD, we conclude that a link between 
the claimed inservice stressor and current symptoms of PTSD 
is adequately established by the medical evidence of record.  
Accordingly, by resolving any reasonable doubt in the 
appellant's favor, all three elements of the claim for 
service connection for PTSD are established and service 
connection is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
Steven L. Cohn
	Member, Board of Veterans' Appeals


 

